Citation Nr: 1748226	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-30 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Donoho, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1968 to November 1972. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In December 2013, January 2015, and September 2015, the Board remanded the case for further development by the RO. Then, in November 2016, the case returned to the Board, which issued a decision denying entitlement to service connection for both a low back and a left knee disability.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In August 2017, the Court issued an Order granting a Joint Motion for Remand (JMR). The JMR vacated the Board's November 2016 decision and remanded this matter to the Board for further development and readjudication. Review of the Veteran's claims file reveals that this matter is not yet ripe for readjudication. 

Consequently, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will be occasioned by this remand, further development is necessary to both ensure compliance with the JMR and to afford the Veteran the assistance and consideration that he is due. 

VA's duty to assist requires it make as many requests as necessary to obtain relevant records in government custody, unless such records do not exist or further requests would be futile. 38 U.S.C.A. § 5103A (b)(3) (West 2014); 38 C.F.R.          § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 38 C.F.R. § 3.159 (e)(1) (2016) (requiring that the claimant be notified if any requested records cannot be or are not obtained). 

In its previous remands, the Board ordered that VA, amongst other things, "[c]ontact the Veteran's service department . . . to obtain his treatment records for the period from January 1, 1969 to November 20, 1972." See December 2013 Remand Order (emphasis added); see also January 2015 Remand Order (accord). Although the record demonstrates the RO's efforts to obtain service treatment records, it does not-despite the Board's remand directives-contain any similar indication that the RO has contaed the Veteran's service department, here, the Department of the Air Force. That must be done and the Veteran and his representative must also be notified if the request or requests are unsuccessful. 

Remand is further required to ensure that VA satisfy its duty to assist the Veteran by attempting to acquire all VA treatment records (VATRs) concerning the Veteran, specifically those prior to December 2009. As noted in the JMR, available VATRs indicate the Veteran received VA treatment in 2007 and 2008 for his left knee and lower back, but no such records appear in the electronic claims file. And the Veteran requsted that VA obtain his VATRs on June 1, 2010. This too must be done and the Veteran and his representative must be notified if the attempt or attempts are unsuccessful.  

In light of the foregoing, this case is REMANDED for the following actions: 

1. Contact the Veteran's service department in order to obtain his treatment records for the period from January 1, 1969 to November 20, 1972. Efforts to obtain these records must continue until it is determined that they do not exist of that further efforts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.  

2. Obtain the Veteran's complete VA treatment records, including those prior to 2009, and associate them with the electronic claims file. Efforts to obtain these records must continue until it is determined that they do not exist of that further efforts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

3. Then, readjudicate the Veteran's claims. If they remain denied, provide the Veteran and his representative with a supplemental statement of the case.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

